Title: From Thomas Jefferson to Thomas Smith, 27 July 1790
From: Jefferson, Thomas
To: Smith, Thomas



Sir
New York July 27. 1790.

On the 5th. of May 1789. Mr. Holker recieved from you new loan-office certificates to the amount of 43,646 dollars specie value for 405,100 dollars paper value which had been burnt in his house. These certificates are issued in his name; but the property of them is in himself jointly with Messrs. Le Coulteulx & co. and Ferdinand Grand. The latter has desired me to enquire whether Mr. Holker has recieved any and what sum of interest on these certificates. Your information on this subject will oblige me, as I am about writing to Mr. Grand on the subject. I am happy to have this occasion of renewing an antient acquaintance with you, and of assuring you of the esteem with which I have the honor to be Sir Your most obedt. humble servt.,

Th: Jefferson

